PER CURIAM:
An action for divorce was instituted by the husband May 1, 1972, in the Circuit Court of Camden County. The final decree, rendered June 12,1974, awarded the wife a divorce on her cross-bill, gave her full care and custody of the now five-year-old male child born of the marriage, and ordered the husband to pay $50 a month for child support. Upon this appeal by the husband, he urges that the court nisi erred in denying him custody of the child or the right to temporary custody at anytime and reasonable visitation rights.
*45We have perused the briefs of acutely perceptive counsel, relistened to the recording of their learned oral arguments, scrutinized the transcript on appeal, weighed the multitudinous authorities belaboring the problems of child custody and are persuaded: (a) that future generations will not gain by and present generations should not be subjected to a detailing of the evidence in this ease; (b) that the decree of the trial court is based on findings of fact which are not clearly erroneous; (c) that under the circumstances peculiar to this case no error of law appears; (d) that an opinion in usual form would have no prece-dential value; and (e) that due to the passage of time between the inception of the cause to the present, including the aging of the child, the need, if any, to litigate further the issue of child custody, may be accomplished with more expediency via a motion to modify than upon a retrial of the present cause.
The judgment and decree of the trial court is affirmed in compliance with Rule 84.16(b), V.A.M.R.
All concur.